Detailed Action
Claims 1-13, 22, 23, 25 are pending in this application. Claims 14-21, 24 were cancelled.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-13, 22, 23, 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0146076 issued to Adriazola et al.(Adriazola) in view of US 2011/0131520 issued to Al-Shaykh et al.(Al). in view of US 2010/0274859 issued to Bucuk 
As per claim  9, Adriazola teaches a method for providing a streaming session, comprising: from a sending device(Fig.1-3, device 106), receiving an activation request for a personal computer(para.18, receiving devices 104 can be PC) receiving content in a session from a streaming server(Fig.1,2, multimedia content transmitted from content 
Adriazola however does not explicitly teach the sending device, controlling operations of the receiving device or navigation of the session on the receiving device, where in the sending device controls at least one of operations of the receiving device and the navigation of the session on the receiving device via control signals transmitted via a communication channel between the sending and receiving devices that is established based on connection requirements associated with the receiving device.
Al explicitly teaches the sending device, controlling operations of the receiving device(para.16,165; controlling rendering of content on the rendering device) or navigation of the session on the receiving device(Fig.3-6, para.16,101,135; media transfer control for controlling the media transfer to the rendering device), where in the sending device controls at least one of operations of the receiving device and the navigation of the session on the receiving device via control signals transmitted via a communication channel between the sending and receiving devices(Figs.3-6, para.16,135; the mobile device controls the rendering  of media content on the 
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Adriazola of streaming content to a device and redirecting content to other devices to include the teachings of Al of using a mobile phone to controlling rendering of media content and media transfer to a rendering device in order to provide a system for redirecting content to devices and controlling the content on the devices from a mobile phone.
One ordinary skill in the art would have been motivated to combine the teachings in order to transfer media content from a mobile device to devices in a home network(Al, para.2).
Adriazola in view of Al does not explicitly teach established based on connection requirements associated with the receiving device.
Bucuk explicitly teaches established based on connection requirements associated with the receiving device(Fig.8,11 the authentication server stores identifiers of devices in close proximity for Bluetooth connections, ie. Identifiers/devices being close in proximity  are communication requirement).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Adriazola in view of Al  of  redirecting content to devices and controlling the content on the devices from a mobile phone to include the teachings of Bucuk of using authentication server for storing identifiers and using the identifiers to bond/connection devices in Bluetooth connection in order to provide a 
 One ordinary skill in the art would have been motivated to combine the teachings in order to connect devices using Bluetooth connections.
As per claim 10, Adriazola  in view of Al in view of Bucuk teaches the method of claim  9, Adriazola however does not teach wherein the receiving device is registered with an identity server module that assigns the receiving device a unique address and associates the connection requirement of the receiving device with the unique address. Bucuk explicitly teaches wherein the receiving device is registered with an identity server module(para.8; teaches registering with the server) that assigns the receiving device a unique address and associates the connection requirement of the receiving device with the unique address(para.93; teaches assigning a mobile device to contain authentication server IP address and/or user/deivce unique ID and/or an objection ID as necessary used for Bluetooth connection). Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teaching of Adriazola in view of Al to include the teaching of Bucuk of registering of a device with a server and being assign a unique address in order to provide a system for registering of a device for streaming content. One ordinary skill in the art would have been motivated to combine the teachings in order to easily connect devices and providing security for devices(Bucuk, para.8) 
As per claim 11, Adriazola  in view of Al in view of Bucuk teaches the method of claim  9, Adriazola however does not teach wherein the sending device comprises an agent exchange module, capable of scanning nearby devices to identify available 
As per claim 12, Adriazola  in view of Al in view of Bucuk teaches the method of claim  9, further comprising: an operator of the sending device pressing a share button, which sends the activation request to a streaming proxy that responds by performing the streaming of the session to the receiving device(Adriazola, Fig.2,7,para.36,40,41, GUI for user to send redirect command to stream controller in the CO, which, ie streaming proxy, CO can transmit media content to the receiver device).  
As per claim 13, Adriazola  in view of Al in view of Bucuk teaches the method of claim  12, further comprising: the streaming proxy providing the activation request to the streaming server(Adriazola,para.36, stream control in CO signal content source), wherein the streaming server disconnects communication and streams the session to the receiving device(Adriazola Fig.5, terminate stream to original receiver device and stream to alternate receiver device).

Adriazola does not explicitly teach communication requirement which include wireless communication connection requirements, wherein the sending device controls navigation of the session on the receiving device through commands provided by the sending device; wherein the sending device transmits the commands via a communication channel established between the sending and receiving devices using the communication requirements and established at least in part by the second server.
Al explicitly teaches wherein the sending device controls navigation of the session on the receiving device through commands provided by the sending device(para.16,165; controlling rendering of content on the rendering device, Fig.3-6, para.16,101,135; media transfer control for controlling the media transfer to the rendering device); wherein the sending device transmits the commands via a communication channel established between the sending and receiving devices(Figs.3-6, para.16,135; the mobile device controls the rendering  of media content on the rendering device and transfer of media content to the rendering device, para.80,143,165; teaches connection between the mobile device and the rendering device for transmitting rendering control and transfer control commands)
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Adriazola of streaming content to a device and redirecting content to other devices to include the teachings of Al of using a mobile phone to controlling rendering of media content and media transfer to a rendering 
One ordinary skill in the art would have been motivated to combine the teachings in order to transfer media content from a mobile device to devices in a home network(Al, para.2).
Adriazola in view of Al does not explicitly teach communication requirement which include wireless communication connection requirements, using the communication requirements and established at least in part by the second server.
Bucuk explicitly communication requirement which include wireless communication connection requirements, using the communication requirements and established at least in part by the second server(Fig.8,11 the authentication server stores identifiers of devices in close proximity for Bluetooth connections, ie. Identifiers/devices being close in proximity  are communication requirement).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to modify the teachings of Adriazola in view of Al  of  redirecting content to devices and controlling the content on the devices from a mobile phone to include the teachings of Bucuk of using authentication server for storing identifiers and using the identifiers to bond/connection devices in Bluetooth connection in order to provide a system for redirecting content to Bluetooth devices and controlling the content on the Bluetooth devices from a mobile phone.
 One ordinary skill in the art would have been motivated to combine the teachings in order to connect devices using Bluetooth connections.

As per claim 25 , Adriazola in view of Bucuk teaches the system of claim 22, comprising a streaming proxy for receiving the content from the first server and delivering the content to the receiving device(Adriazola, para.36, teaches the CO, ie streaming proxy, receives content from streaming server and transmitting the multimedia content to the receiver device) however Adriazola in view of Al does not explicitly teach based on the communication requirments associated with the receiving device. Bucuk explicitly teaches based on the communication requirements associated .
Allowable Subject Matter
Claims 1-8 allowed over prior art. 
Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive. 
The applicant argues in substance ,
Independent claim 9, as amended, is directed toward a method for providing a streaming session. The method includes "from a sending device, receiving an activation request [[to]] for a personal computer receiving content in a session from a streaming server, wherein the activation request requests redirection of the content in the session from the personal computer to a receiving device." The method also includes "disconnecting a communication connection with the personal computer" and streaming the session to receiving device." The method further includes "with the sending device, controlling operations of the receiving device or navigation of the session on the receiving device." Significantly, as amended, claim 9 states: wherein the sending device controls at least one of the operations of the receiving device and the navigation of the session on the receiving device via control signals transmitted via a communication channel between the sending and receiving devices that is established based on connection requirements associated with the receiving device." Due to the addition of this final limitation, claim 9 should be allowable over Adriazola and Bucuk for reasons similar to those provide for claim 1.
Independent claim 22 as amended includes limitations similar to those found in a combination of claims 1 and 9 such that the reasons for allowing these two claims are applicable to allowance of claim 22. 

Claims 22, 23, and 25 depend from claim 22 and should be allowable over Adriazola and Bucuk at least for the reasons provided for allowing claim 22 over these two references. Further, claim 23 calls for the "input from the operator is received on the sending device via interactions by the operator with a graphical user interface (GUI) displayed on the sending device." The final Office Action urges that this limitation is shown in Adriazola with its showing a GUI in Figure 7. However, Figure 7 merely shows a GUI being used to select another of an operator's device to redirect content to and does not show controlling navigation of a session or control of that chosen device after content is redirected via input in a GUI on the sending device as required by a combination of the language of claim 22 and 23. Hence, claim 23 is not shown or suggested by the cited references for this additional and separate reason. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
Pertaining the limitation of providing communication details for sending and receiving devices including connection requirements, Bucuk, Fig.8,11 the authentication server stores identifiers of devices in close proximity for Bluetooth connections, ie. Identifiers/devices being close in proximity  are communication requirement
Pertaining the limitation of “wherein the sending device controls at least one of the operations of the receiving device and the navigation of the session on the receiving device via control signals transmitted via a communication channel between the sending and receiving devices that is established based on connection requirements associated with the receiving device”, and "input from the operator is received on the sending device via interactions by the operator with a graphical user interface (GUI) displayed on the sending device." this argument is deemed moot in view of the newly cited prior art Al-Shaykh.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2005/0262254 issued to Sherwani, dynamic redirection of streaming media between devices
US 2009/0055530 issued to Pince et al, redirecting streaming content
US 2012/0260282 issued to Dasher et al, controlling delivery of video program 
US 2010/0161813 issued to Avasarala, transferring content from a first device to a second device
US 2011/0072078 issued to Chai et al., sharing clips between different devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459